DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In regards to the specification objection
Applicant’s arguments, see Remarks, filed April 22nd 2022, with respect to the title have been fully considered and are persuasive.  The objection of February 15th 2022 has been withdrawn.
In regards to the obviousness rejection including Henderson
Applicant’s arguments, see Remarks, filed April 22nd 2022, with respect to claims 1-2 have been fully considered and are persuasive.  The rejection of February 15th 2022 has been withdrawn. 
Specifically the examiner agrees that it is wrong to consider the combination of the incessant force component 211, the thumb grip surface 217 and the container latch hook 301 altogether as the ejection mechanism.
In regards to the obviousness rejection including Humphries
Applicant's arguments filed April 22nd 2022 have been fully considered but they are not persuasive. 
The examiner humbly asserts that an ejection mechanism, that meets the limitations of the claims, is taught by Humpries’ component 40.
The applicant states “be sure, even if hypothetically interpret the spring 40 as the ejection mechanism, it is noted that the actuator button 20 of Humphries is regarded as the switch component instead of the hook”. This argument does not sway the examiner since the rejection is based on Franzen in view of Humphries so that “the actuator button 20 of Humphries is regarded as the switch component instead of the hook” doesn’t overcome the presented rejection.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claim 8 is objected to because of the following informalities:  "the fastening structure" should read "latch assembly".  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Franzen De 29802504 U1 (hereinafter Franzen) in view of Humphries US 3100980 A (hereinafter Humphries).
In regards to claim 1, Franzen teaches a latch assembly, comprising: a first casing (3), having a slot (See reference image X); a second casing (2), opposite to the first casing (See fig 2); and a switch mechanism (4), disposed at the second casing (See fig 2), the switch mechanism comprising: a switch component (12), pivotally connected to the second casing (See fig 2) along a first axis (axis of 11); and a first spring (13), connected to the second casing and the switch component (See fig 2); and a hook (17), pivotally connected to the switch component along a second axis (axis of 14) parallel to the first axis (See fig 2), wherein when the hook rotates towards the first casing around the second axis (See figures 2-3), the hook drives the switch component to move to stretch the first spring (trigonally, note how in figure 3, further movement of the switch component, which is required for the hook to reach the slot, would cause the spring to be expanded further), and when the switch component rotates with respect to the second casing, the switch component drives the hook to move to be separated from the slot.  
However, Franzen does not teach an ejection mechanism that meets the limitations, under the current interpretation, of claim 1. 
Humphries teaches a casing with an ejection mechanism attached to a hook for a similar casing as Franzen (See figs 1-3).
Humphries teaches an ejection mechanism (40) that engages with a slot (34).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have used Henderson’s ejection mechanism to provide an automatic opening latch for Franzen’s case (Humphries Col 1 lines 40-42).
Franzen in view of Humphries teaches an ejection mechanism, disposed in the slot (in the closed position);  so that the hook is engaged with the slot and presses against the ejection mechanism (See Franzen fig 2, and Humphries figures  2-3), and when the switch component rotates with respect to the second casing, the switch component drives the hook to move to be separated from the slot and the ejection mechanism pushes the hook out of the first casing (See Franzen fig 2-3 and in regards to Henderson, See figures 2-3).  
In regards to claim 2, Franzen in view of Henderson teaches the latch assembly according to claim 1, wherein the ejection mechanism comprises a second spring (See reference image Y) and an ejection plate (See reference image Y), the second spring is connected between the first casing and the ejection plate (See reference image Y), and when the hook is located in the slot, the hook presses against the ejection plate (See reference image Y, and figures 1-3).

    PNG
    media_image1.png
    377
    395
    media_image1.png
    Greyscale

Reference Image Y


In regards to claim 3, Franzen teaches the latch assembly according to claim 1, wherein the switch component comprises a top portion close to the first casing and a bottom portion away from the first casing, the hook is pivotally connected to the top portion, and the first spring is connected to the bottom portion (See reference image 1, a modified figure 3, depicting a further opened state). 

    PNG
    media_image2.png
    804
    622
    media_image2.png
    Greyscale

Reference Image 1
In regards to claim 4, Franzen teaches the latch assembly according to claim 3, wherein the switch component further comprises an extension portion protruding from the bottom portion (See reference image 1).  
In regards to claim 5, Franzen teaches the latch assembly according to claim 1, wherein when the hook is engaged with the slot, the first casing is closed on the second casing, and when the switch mechanism pushes the hook out of the first casing, the first casing and the second casing are capable of moving relative to each other (See fig 1, Franzen is teaching a suitcase latch).  
In regards to claim 6, Franzen teaches the latch assembly according to claim 1, wherein the second casing has a recess (5), and a portion of the hook and the switch component are located in the recess (See fig 2).  
In regards to claim 7, Franzen teaches the latch assembly according to claim 6, wherein the recess has a bottom surface (30), the second casing further comprises a first through groove located at the bottom surface, and the first spring passes through the first through groove (See Reference image 2).  
    PNG
    media_image3.png
    323
    331
    media_image3.png
    Greyscale

Reference Image 2
In regards to claim 8, Franzen teaches the fastening structure according to claim 7, wherein the recess further comprises two side surfaces connected to the bottom surface, the second casing further comprises two second through grooves (35), and the two second through grooves are located on the two side surfaces respectively (para 39 See fig 10, See fig 8 and 9 “+” marks where pivot is), the switch mechanism further comprises a first axis shaft (11) extending along the first axis, wherein the switch component is pivotally connected to the second casing through the first axis shaft (See fig 3), and two ends of the first axis shaft are respectively inserted into the two second through grooves (See fig 11 and fig 10, para 29, and Reference image 3).  

    PNG
    media_image4.png
    597
    841
    media_image4.png
    Greyscale

Reference Image 3

In regards to claim 9, Franzen teaches the latch assembly according to claim 8, wherein the switch mechanism further comprises two positioning bases (10) installed in the second casing, the two positioning bases respectively correspond to the two second through grooves, and the two ends of the first axis shaft are respectively inserted into the two positioning bases (See fig 10, 11).  
In regards to claim 10, Franzen teaches the latch assembly according to claim 1, wherein the switch mechanism further comprises a second axis shaft (14) extending along the second axis, the hook is pivotally connected to the switch component through the second axis shaft, the second axis shaft passes through the switch component, and two ends of the second axis shaft are inserted into the hook (See fig 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675